Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,228,755. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same claim limitations. 
Specifically, instant claims 1, 7, and 12 are strictly narrower than claims 1, 6, and 37 of the ‘755 patent.  Additionally, instant claims 2 and 8 have the same scope as independent claims 1 and 7, respectively, of the ‘755 patent.  Claims 3-6, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-5, and 7-11, respectively, of US 11,228,755.

17/533,297- Claim 1
US 11,228,755  – Claim 1
A video decoding method, comprising:
A video decoding method, comprising:
determining an intra prediction mode of a current block;
determining an intra prediction mode of a current block;
generating prediction pixels in the current block by performing a DC intra prediction on the current block based on at least one of neighboring pixels of the current block in
response to the intra prediction mode of the current block being a DC mode; and
generating prediction pixels in the current block by performing a DC intra prediction on the current block based on at least one of neighboring pixels of the current block in
response to the intra prediction mode of the current block being a DC mode; and
filtering a prediction pixel in the current block by a weighting filter, and
filtering a prediction pixel in the current block by a weighting filter, 
wherein, the filtered prediction pixel by the weighting filter is determined based on a weighted sum of the top reference pixel, the left reference pixel and the prediction pixel, and
wherein, the filtered prediction pixel by the weighting
filter is determined based on a weighted sum of the top reference pixel, the left reference pixel and the prediction pixel,
the left reference pixel of the prediction pixel is
included in a same row as the prediction pixel and the top reference pixel of the prediction pixel is included in a same column as the prediction pixel.
the left reference pixel of the prediction pixel is
included in a same row as the prediction pixel and the top reference pixel of the prediction pixel is included in a same column as the prediction pixel.

the prediction pixel is filtered by the weighting filter in response to at least one of a first weight for the top reference pixel and a second weight for the left reference pixel greater than zero,

the first weight is determined to be zero in response to a distance from the top reference pixel greater than a predetermined value and the second weight is determined to be zero in response to a distance from the left reference pixel greater than the predetermined value,
the predetermined value is determined based on a size of the current block.


Claims 1, 3-7, and 9-13 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,757,406, in view of Rapaka, in further view of Guo. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite corresponding limitations for performing a first intra prediction on a current block, using a reference pixel of a neighboring block, and performing a second prediction for a current block by a weighted filtering based on the reference pixel and prediction sample.

17/533,297- Claim 1
US 10,757,406 B2- Claim 1
A video decoding method, comprising:
determining an intra prediction mode of a current block;
generating prediction pixels in the current block by performing a DC intra prediction on the current block based on at least one of neighboring pixels of the current block 
A video signal decoding method, comprising:
determining an intra prediction mode of a current block;
obtaining a reference pixel based on a neighboring pixel of the current block;
obtaining a first prediction pixel of the current block based on the reference pixel
and the intra prediction mode; and
filtering a prediction pixel in a filtering area in the current block by a weighting filter
wherein, the filtered prediction pixel by the weighting filter is determined based on a weighted sum of the top reference pixel, the left reference pixel and the prediction pixel
the left reference pixel of the prediction pixel is included in a same row as the prediction pixel and the top reference pixel of the prediction pixel is included in a same column as the prediction pixel,
obtaining a second prediction pixel of the current block by performing weighted filtering based on the reference pixel and the first prediction sample

in response to the intra prediction of the current block being a DC mode

wherein whether to perform the filtering is based on the determined intra prediction mode.


Guo discloses performing a weighted intra prediction for directional modes, in which a weighting filter is applied to an original prediction pixel Pij based on a weighted sum of the prediction pixel and one of a left reference pixel Li, included in a same row as the prediction pixel (Equation 1), or a top reference pixel Ai included in a same column as the prediction pixel (Equation 2), and a top left-left prediction pixel AL (Equations 1 and 2).  A weighting factor is applied to the difference of either of the left reference and the top-left reference pixels (Equation 1), or to the difference of the top reference and the top left reference pixels (Equation 2), in order to weight the contribution of the gradient term to the filtered prediction pixel value Pij’.
Given the parameters of the DC intra mode, as disclosed in Rapaka with respect to figure 14, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the filtering disclosed in Guo in such a way as to have the filtering area comprise prediction pixels with x or y coordinates less than a threshold, where the threshold is less than the block size, because these are the pixels for which the original DC intra prediction is performed.  Such pixels are shown as the “current pixels” (bottom three listings in the table of figure 14), and in the exemplary block at right, as the “L” shaped group of shaded pixels within the current block.  

Regarding claim 3, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 10,757,406.

Regarding claim 4, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 10,757,406.

Regarding claim 5, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending claim 17, in view of Guo.  Guo discloses: the method of claim 1, wherein the reference pixel used for the second intra prediction is variable according to a position of the first prediction pixel As seen in equation 1, which is a formula for the second intra prediction value P’ij, this value depends on the value and position of the first prediction pixel Pij.  The location dependence is coded by, for instance (Ai-AL) in equation 2, and the weighting factor alpha.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate into co-pending claim 17 the feature, disclosed in Guo, of basing the location of the second intra prediction reference pixel on the position of the first prediction pixel, as disclosed in Guo, in order to improve the performance of the standard intra prediction using a gradient responsive prediction pixel location (Guo [0017], last four lines).)

Regarding claim 6, this claim is rejected on the ground of non-statutory double patenting as being unpatentable over Guo.
Guo discloses: the method of claim 1, wherein a range of the reference pixel used for the second intra prediction is determined based on at least one of the intra prediction mode of the current block (As seen in figures 4 and 5 by comparison with one another, the reference pixel selected for a second intra prediction of a current pixel differs based on the prediction direction (mode), e.g. 220 vertical mode, or 530 slant.), a size of the current block, and a shape of the current block.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate into the invention of co-pending claim 17 the feature, disclosed in Guo, of basing the range of the pixel used for the second intra prediction on the intra prediction mode of the current block, as disclosed in Guo, in order to refine the accuracy of this second intra prediction step (See Guo: [0017], last 4 lines.)

Regarding claim 7, this claim is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of US 10,757,406, in further view of Rapaka, for the same reasons as set forth above for instant claim 1.

Claims 9-12 are rejected on the grounds of non-statutory double patenting as being unpatentable for the same reasons as set forth, respectively, for claims 3-6 above.

Regarding claim 13, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over claim 1 of US 10,757,406 B2, in further view of Rapaka, for the same reasons as set forth above for instant claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, US 9,467,692 B2, in view of Guo, US 2014/0092980 A1.

Regarding claim 1, Rapaka discloses: a video decoding method, comprising:
determining an intra prediction mode of a current block (Column 13, lines 8-15, and figure 2 disclose “mode select unit 40” select an intra mode.);
generating prediction pixels in the current block by performing a DC intra prediction on the current block based on at least one of neighboring pixels of the current block in response to the intra prediction of the current block being a DC mode (Figure 14 of Rapaka discloses performing a DC intra prediction based on neighboring reference pixels to the above and left of the current Prediction Unit (PU).  In this intra prediction mode, an prediction pixel for a current PU is generated from neighboring pixels of the current PU.); and
the filtering area comprises prediction pixels with x coordinate or y coordinate less than a threshold (Figure 14 in Rapaka illustrates the area of a current Prediction Unit (PU) that is subject to a planar intra prediction using the neighboring pixels to the above and left of the PU.), and 
the threshold is determined based on a size of the current block (Column 23, lines 3-19 disclose DC value derivation equation, which shows that the area subject to the prediction is determined by "nS”, the number of samples in the PU.)
Rapaka does not disclose:
filtering a prediction pixel in a filtering area in the current block by a weighting filter
wherein, the filtered prediction pixel by the weighting filter is determined based on a weighted sum of the top reference pixel, the left reference pixel and the prediction pixel
the left reference pixel of the prediction pixel is included in a same row as the prediction pixel and the top reference pixel of the prediction pixel is included in a same column as the prediction pixel,
Guo discloses performing a weighted intra prediction for directional modes, in which a weighting filter is applied to an original prediction pixel Pij based on a weighted sum of the prediction pixel and one of a left reference pixel Li, included in a same row as the prediction pixel (Equation 1), or a top reference pixel Ai included in a same column as the prediction pixel (Equation 2), and a top left-left prediction pixel AL (Equations 1 and 2).  A weighting factor is applied to the difference of either of the left reference and the top-left reference pixels (Equation 1), or to the difference of the top reference and the top left reference pixels (Equation 2), in order to weight the contribution of the gradient term to the filtered prediction pixel value Pij’.
Given the parameters of the DC intra mode, as disclosed in Rapaka with respect to figure 14, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the filtering disclosed in Guo in such a way as to have the filtering area comprise prediction pixels with x or y coordinates less than a threshold, where the threshold is less than the block size, because these are the pixels for which the original DC intra prediction is performed.  Such pixels are shown as the “current pixels” (bottom three listings in the table of figure 14), and in the exemplary block at right, as the “L” shaped group of shaded pixels within the current block.  

Regarding claim 3, the combination of Rapaka in view of Guo discloses the limitations of claim 1, upon which depends claim 3.  This combination, specifically Rapaka, further discloses: the method of claim 1, wherein whether to apply the weighting filter based on the prediction pixel and the reference pixel is determined based on at least one of the intra prediction mode of the current block and a partition type of the current block (col. 33, lines 13-18.).

Regarding claim 4, the combination of Rapaka in view of Guo discloses the limitations of claim 1, upon which depends claim 4.  This combination, specifically Rapaka, further discloses: the method of claim 1, wherein the weighting filter is applied based on weights of the weighting filter (Col. 22, lines 55-56 show weighting filter for Planar Intra, having coefficients (nS-1-x) and (nS-1-y).),
wherein the coefficients of the weighting filter include a coefficient for the left reference pixel of the first prediction pixel and a coefficient for the top reference pixel of the first prediction pixel (Col. 22, lines 55-56 show weighting filter for Planar Intra, having coefficients (nS-1-x) and (nS-1-y), which are respectively for left and top reference pixels of a prediction pixel IntraPred[x, y].), and
wherein the coefficient for the left reference pixel is derived based on a distance between the prediction pixel and the left reference pixel (As seen in equation in col. 22, lines 55-56, the IntraPred[x, y] value is predicted in part from a left reference pixel, p[-1, y], in a same row as the current pixel, and this reference pixel is weight by coefficient (nS – 1- x), which weights the prediction contribution by the proximity of x to the top of the block.).
and the coefficient for the top reference pixel is derived based on a distance between the prediction pixel and the top reference pixel (As seen in equation in col. 22, lines 55-56, the IntraPred[x, y] value is predicted in part from a top reference pixel, p[x, -1], in a same column as the current pixel, and this reference pixel is weight by coefficient (nS – 1- y), which weights the prediction contribution by the proximity of y to the top of the block.).

Regarding claim 5, the combination of Rapaka in view of Guo discloses the limitations of claim 1, upon which depends claim 5.  This combination, specifically Rapaka, further discloses: the method of claim 1, wherein the left reference pixel and the top reference pixel are included in the neighboring pixels (Column 22, lines 55-56 show that top reference pixel p[x, -1] and left reference pixel p[-1, y] are included in the neighboring pixels used for Intra prediction of a pixel at [x, y].).
 
Regarding claim 6, the combination of Rapaka in view of Guo discloses the limitations of claim 1, upon which depends claim 6.  This combination, specifically Guo, further discloses: the method of claim 1, wherein a range of the reference pixel used for the intra prediction is determined based on at least one of the intra prediction mode of the current block (As seen in figures 4 and 5 by comparison with one another, the reference pixel selected for a second intra prediction of a current pixel differs based on the prediction direction (mode), e.g. 220 vertical mode, or 530 slant.), a size of the current block, and a shape of the current block.

Video encoding method claim 7 is rejected for the same grounds of obviousness as provided above with respect to video decoding method claim 1, because the decoder and encoder recite analogous limitations, and have corresponding claim scope with no additional limitations recited in the one or the other claim.

Regarding claim 9, the combination of Rapaka in view of Guo discloses the limitations of claim 7, upon which depends claim 9.  This combination, specifically Guo, further discloses: the method of claim 7, wherein whether to apply the weighting filter based on the first prediction pixel and the reference pixel is determined based on at least one of the intra prediction mode of the current block and a partition type of the current block (As disclosed in [0017], the weighting factor alpha has a value between 0 and 1; when it is 0 no weighting is applied.  [0017] discloses that no weighting is applied for alpha(k); it is set based on the column location of the current pixel.).

Regarding claim 10, the combination of Rapaka in view of Guo discloses the limitations of claim 7, upon which depends claim 10.  This combination, specifically Rapaka, further discloses: the video encoding method of claim 7, wherein the weighting filter is applied based on coefficients of the weighting filter (Col. 22, lines 55-56 show weighting filter for Planar Intra, having coefficients (nS-1-x) and (nS-1-y).),
wherein the coefficients of the weighting filter include a coefficient for the left reference pixel of the first prediction pixel and a coefficient for the top reference pixel of the first prediction pixel (Col. 22, lines 55-56 show weighting filter for Planar Intra, having coefficients (nS-1-x) and (nS-1-y), which are respectively for left and top reference pixels of a prediction pixel IntraPred[x, y].), and
wherein the coefficient for the left reference pixel is derived based on a distance between the first prediction pixel and the left reference pixel (As seen in equation in col. 22, lines 55-56, the IntraPred[x, y] value is predicted in part from a left reference pixel, p[-1, y], in a same row as the current pixel, and this reference pixel is weight by coefficient (nS – 1- x), which weights the prediction contribution by the proximity of x to the top of the block.).
and the coefficient for the top reference pixel is derived based on a distance between the first prediction pixel and the top reference pixel (As seen in equation in col. 22, lines 55-56, the IntraPred[x, y] value is predicted in part from a top reference pixel, p[x, -1], in a same column as the current pixel, and this reference pixel is weight by coefficient (nS – 1- y), which weights the prediction contribution by the proximity of y to the top of the block.).

Regarding claim 11, the combination of Rapaka in view of Guo discloses the limitations of claim 7, upon which depends claim 11.  This combination, specifically Rapaka, further discloses: the video encoding method of claim 7, wherein the left reference pixel and the top reference pixel are included in the neighboring pixels (Column 22, lines 55-56 show that top reference pixel p[x, -1] and left reference pixel p[-1, y] are included in the neighboring pixels used for Intra prediction of a pixel at [x, y].).
 
Regarding claim 12, the combination of Rapaka in view of Guo discloses the limitations of claim 7, upon which depends claim 12.  This combination, specifically Guo, further discloses: the video encoding method of claim 7, wherein a range of the reference pixel used for the second intra prediction is determined based on at least one of the intra prediction mode of the current block (As seen in figures 4 and 5 by comparison with one another, the reference pixel selected for a second intra prediction of a current pixel differs based on the prediction direction (mode), e.g. 220 vertical mode, or 530 slant .), a size of the current block, and a shape of the current block.

Regarding claim 13, Rapaka discloses: a computer-readable recording medium storing a bitstream which is received and decoded by a video decoding method to reconstruct an image (Column 18, lines 49-53)
wherein the bitstream comprises information indicating an intra prediction mode of a current block (See [0067], disclosing each slice of a picture may include slice syntax data that describes an encoding mode for the respective slice.), and 
the method configured to:
determine an intra prediction mode of a current block based on the formation indicating an intra prediction mode of a current block (Column 13, lines 8-15, and figure 2 disclose “mode select unit 40” select an intra mode.); and
generate prediction pixels in the current block by performing a DC intra prediction on the current block based on at least one of neighboring pixels of the current block in response to the intra prediction of the current block being a DC mode (Figure 14 of Rapaka discloses performing a DC intra prediction based on neighboring reference pixels to the above and left of the current Prediction Unit (PU).  In this intra prediction mode, a prediction pixel for a current PU is generated from neighboring pixels of the current PU.); and
the filtering area comprises prediction pixels with x coordinate or y coordinate less than a threshold (Figure 14 in Rapaka illustrates the area of a current Prediction Unit (PU) that is subject to a planar intra prediction using the neighboring pixels to the above and left of the PU.), and 
the threshold is determined based on a size of the current block (Column 23, lines 3-19 disclose DC value derivation equation, which shows that the area subject to the prediction is determined by "nS”, the number of samples in the PU.)
Rapaka does not disclose:
filter a prediction pixel in a filtering area in the current block by a weighting filter
wherein, the filtered prediction pixel by the weighting filter is determined based on a weighted sum of the top reference pixel, the left reference pixel and the prediction pixel
the left reference pixel of the prediction pixel is included in a same row as the prediction pixel and the top reference pixel of the prediction pixel is included in a same column as the prediction pixel,
Guo discloses performing a weighted intra prediction for directional modes, in which a weighting filter is applied to an original prediction pixel Pij based on a weighted sum of the prediction pixel and one of a left reference pixel Li, included in a same row as the prediction pixel (Equation 1), or a top reference pixel Ai included in a same column as the prediction pixel (Equation 2), and a top left-left prediction pixel AL (Equations 1 and 2).  A weighting factor is applied to the difference of either of the left reference and the top-left reference pixels (Equation 1), or to the difference of the top reference and the top left reference pixels (Equation 2), in order to weight the contribution of the gradient term to the filtered prediction pixel value Pij’.
Given the parameters of the DC intra mode, as disclosed in Rapaka with respect to figure 14, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the filtering disclosed in Guo in such a way as to have the filtering area comprise prediction pixels with x or y coordinates less than a threshold, where the threshold is less than the block size, because these are the pixels for which the original DC intra prediction is performed.  Such pixels are shown as the “current pixels” (bottom three listings in the table of figure 14), and in the exemplary block at right, as the “L” shaped group of shaded pixels within the current block.  

Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  Claim 2 recites that a prediction pixel is filtered by the weighting filter in response to either of a distance from the top reference pixel or the left reference pixel being greater than a predetermined value that is determined based on a current block size.  However Rapaka discloses the threshold for the filtering area is substantially fixed to [be] 1 by the disclosure in figure 14 of Rapaka.  Rapaka therefore does not show or otherwise render obvious making the filtering area size dependent on the current block size.  
However, Rapaka does show that a weighting filter is determined to be non-zero inside of a predetermined distance from either of the top reference pixel or the left reference pixel, yielding the inverted “L” shaped filtering area in figure 14 of Rapaka.  However the predetermined distance, as pointed out by applicant, is fixed to be 1.  

Further review of the claims in US 10,757,406 has determined that, while they recite that the strength of the weight of the filter is inversely proportional to distance from either of the left and top borders of the block, in claims 3 and 10, the claims do not recite that the size of the actual filtering area, that is to say, the distance in either of the x or y directions from the left and top borders, respectively, at which the weight becomes 0, is a function of block size.  Therefore the features of the instant claims are not taught or made obvious by a combination of the claims in the ‘406 patent with the prior art, and a terminal disclaimer is not required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425